Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because Figure 1 is showing to different views, these views should each be a separate figure and labeled as Figure 1A and 1B, see 37 CFR 1.84(u)(1).  
Figures 5 and 7 are also objected to, the lead line for character 54 should point to the upper surface of the pad.  54 is the radially outer land but the current lead line appears to be pointing to the fluid channel as it is extending beyond a surface of the land and into the non-hatched space.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 is an independent claim drafted in a shorthand format by including the bearing of claim 1 within the body of the claim, not the preamble, thus the use of “the shaft” and “the rotary machine” as amended is not proper.  The claims as originally presented stating “a shaft” and “a rotary machine” was correct and the claim should be amended back to this.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 11 states that the housing is “configured to receive” a lubricant however no specific configuration or lubricant supply has been described and thus one having ordinary skill in the art cannot make and or use the invention and its unknown what configurations Applicant had possession of at the time of filing.  What configures the housing in a manner that it can receive lubricant?  Is there a supply circuit?  If so how is it arranged? Or does the housing just get filled with lubricant and then sealed?  In this case the configured to language is defining a function of receiving lubricant, however Applicant has not described the structure that allows the function to be carried out or how the function is specifically carried out and thus the recitation is functioning as an unlimited functional recitation and it cannot be determined what, out of a vast plurality of options, that Applicant had possession of at the time of filing nor how Applicant is actually carrying out the function.  See MPEP 2173.05(g). 
Similarly, claim 12 states that the bearing is “configured for” a specific pressure, however the specification does not disclose what is required for a bearing to be “configured for” such a pressure.  What structure of the bearing makes it configured for the pressure?  Is this a material? Is it simply that the pads are used in a location with such a pressure and that there is no actual “configuration” required?  If the latter this would be an intended use recitation that is not structurally limiting.  Based on the disclosure it would appear that there is no special configuration of the bearing but rather 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The scope of the claim is further unclear as this appears to be changing the invention from a pad in claim 1 to a pump.  It is believe that this should read - - The centrifugal pump in accordance with claim 13- -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Miller, USP 6,739,756.
Regarding claim 1, Miller discloses a pad (800/900) for a tilting pad thrust bearing for supporting a shaft of a rotary machine, the pad comprising: a top surface (814/914); a leading edge (804/904) extending in a radial direction; and a trailing edge (806/not labeled in the embodiment of figure 11 but shown on the right side of the figure); and a fluid channel (816/916) arranged at the top surface, the fluid channel ending in the top surface (820 and 925 show ends of the channel were it meets the top surface 814/914), and fluid channel forming a fluid communication between the leading edge of the pad and the top surface of the pad (transition surface in the end face and in the top surface just like the transition surface in the instant application, this same surface forms a fluid communication just like that of the instant application).
Regarding claim 2, Miller discloses that the fluid channel (916) is a face slot in the top surface (slot cut into the face of the pad) of the pad, and a depth of the face slot is largest at the leading edge and decreases towards a centerline of the top surface (the sloped bottom at 919 provides for the deepest part to be in the leading edge and then the depth decreases toward the center of the pad).
Regarding claim 3, Miller discloses that a width of the fluid channel measured in a radial direction at the leading edge of the pad is smaller than a length of the leading edge in the radial direction (as shown in both figures 10 and 11 the channel has a length in the radial direction that is less than the length of 804/904).

Regarding claim 5, Miller discloses that the leading edge comprises at least one land delimiting the fluid channel at the leading edge with respect to a radial direction, and the land is flush with the top surface (the lands are present on either side of the channel 816/916 just like the lands 53 and 54 of the instant application and these lands are flush with the top surface, in the figures the lands are best labeled as 812/912).
Regarding claim 6, Miller discloses that the leading edge comprises a radially inner land and a radially outer land, the fluid channel is arranged between and delimited by the radially inner land and the radially outer land, each of the radially inner land and the radially outer land is flush with the top surface (see 812 and 912).
Regarding claim 7, Miller discloses that the radially inner land is arranged at a radially inner end of the leading edge and the radially outer land is arranged at a radially outer end of the leading edge (one land is on either side of the channel, one is radially inner and one is radially outer but both are part of the leading edge).

Regarding claim 10, Miller disclose that the fluid channel has a length measured in the top surface and perpendicular to the leading edge, which is at most 50% of a circumferential length of the pad (see figure 10, the end of the channel is 820 and this is central located or at 50% of the pad circumferential length).
Regarding claim 11, Miller discloses a tilting pad thrust bearing assembly for supporting the [a] shaft of the [a] rotary machine, comprising: a bearing housing (enclosure of machine or bracket bearing is placed in) configured to receive a lubricant (holds the working fluid for the bearing, this appears to be the same configuration disclosed in the instant application), a support body (portion that pivot 822 is attached) and a plurality of pads arranged at the support body, each pad of the plurality of pads is configured in accordance with claim 1 (see column 18, lines 50-61 which discusses the use of housings/supports that aren’t shown and figure 9 showing the plurality of pads around the assembly). 
Regarding claims 12 and 15, Miller disclose that the tilting pad thrust bearing assembly is configured for an internal pressure in the bearing housing of at least 50 bar (as noted above in the rejection under 35 USC 112 this appears to be an attempt to define the intended environment of use, this is not structurally limiting the bearing and is only functioning as a not limiting intended use recitation, the pads of Miller can be used under any pressure) [clm 12] or installed on a sea ground (also intended use of the bearing and not structurally limiting) [clm 15].

1, 3, 5, 6, 8, 10, 11, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hemmi, USP 9,670,957.
Regarding claim 1, Hemmi discloses a pad (6) for a tilting pad thrust bearing for supporting a shaft of a rotary machine, the pad comprising: a top surface (bearing surface); a leading edge (11/14) extending in a radial direction; and a trailing edge (opposite end of each pad); and a fluid channel (13 and/or 16) arranged at the top surface, the fluid channel ending in the top surface (channel ends were it meets the top surface), and fluid channel forming a fluid communication between the leading edge of the pad and the top surface of the pad (serve as inflow guide grooves moving fluid from the leading edge to the bearing surface).
Regarding claim 3, Hemmi discloses that a width of the fluid channel measured in a radial direction at the leading edge of the pad is smaller than a length of the leading edge in the radial direction (as shown in the figures each fluid channel 13/16 is smaller in length then the total length of the edge of the pad in the radial direction).
Regarding claim 5, Hemmi discloses that the leading edge comprises at least one land delimiting the fluid channel at the leading edge with respect to a radial direction, and the land is flush with the top surface (the lands are present on either side of the pad or also on either side of each respective channel, the land is the result of what is not removed from the pad to form the guide groove at the leading edge surface and these lands are flush with the top surface as they form part of the top surface).  For example in figure 13 going from the radially inner part of the pad the order is land, groove 13, land, groove 16 and then land.

Regarding claim 8, Hemmi discloses that the fluid channel is one of a plurality of fluid channels (13 and 16, such as in figure 13), the fluid communication that is a face slot is one of a plurality of fluid communications that are face slots between the leading edge of the pad and the top surface of the pad formed by the plurality of fluid channels, respectively, and each of the fluid channels in the top surface of the pad, and adjacent channels of the fluid channels are separated by a land at the leading edge (as noted above in figure 13 the pattern is land, 13, land, 16, land).
Regarding claims 10 and 17, Hemmi discloses that the fluid channel has a length measured in the top surface and perpendicular to the leading edge, which is at most 50% of a circumferential length of the pad (see figure 13, each of 13 and 16 are less than 50% of the pad length in the circumferential direction) [clm 10] or at most 25% of a circumferential length of the pad (figure 13 also shows each as clearly less than 25% of the circumferential length) [clm 17].
Regarding claim 11, Hemmi discloses a tilting pad thrust bearing assembly for supporting the [a] shaft of the [a] rotary machine, comprising: a bearing housing (4) configured to receive a lubricant (holds the working fluid for the bearing, this appears to be the same configuration disclosed in the instant application), a support body (radially 
Regarding claims 12 and 15, Hemmi discloses that the tilting pad thrust bearing assembly is configured for an internal pressure in the bearing housing of at least 50 bar (as noted above in the rejection under 35 USC 112 this appears to be an attempt to define the intended environment of use, this is not structurally limiting the bearing and is only functioning as a not limiting intended use recitation, that pads of Hemmi can be used under any pressure) [clm 12] or installed on a sea ground (also intended use of the bearing and not structurally limiting) [clm 15].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, USP 6,739,756, in view of Gulati, USP 9,874,216.
Regarding claim 13, Miller further discloses that the tilt pad bearing, as set forth by claim 11 above, has a use in pumps (see column 2, lines 40-42).  However, Miller does not disclose the particulars of the pump, including the pump being a centrifugal pump comprising a pump housing, at least one impeller configured to act on a process 
Gulati teaches that it was known prior to the filing by Applicant that centrifugal pumps (see column 1, lines 14-20) include a pump housing (109), an impeller (in stage 108a) and a shaft (106) fixedly connected to the impeller and that a pad type thrust bearing (132a/132) supports the shaft in the axial direction.
It would have been obvious to one having ordinary skill in the art and place the tilt pad thrust bearing of Miller into any previously known pump device, including the centrifugal pump with a housing, impeller and shaft, as taught by Gulati, that also uses a thrust bearing, since substituting between different know bearing configurations in different known devices that are known to already use bearings of the same general configuration (thrust bearings) provides the same predictable result of supporting the thrust load in the particular type of device.  In other words, placing a known pad type thrust bearing like that of Miller into any other device that is known to use pad type thrust bearings is not inventive but rather a simple substitution for one known bearing for another.  It should further be noted that Gulati states in column 5, lines 23-37, that other variations of the bearing shown can be used.
Regarding claim 14, Miller in view of Gulati discloses that the pump is a multistage pump and the at least one impeller is one of a plurality of impellers (108a and 108b in Gulati are each stages that each include impellers).
Regarding claim 15, while being an intended use recitation as noted above, Gulati further discloses that the pump is meant for in sea water applications (see column 1, line 61). 
s 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, USP 6,739,756.
Miller, while disclosing that the channel can have varies lengths (816 vs 916 for example), does not disclose that the channel has a length measured in the top surface and perpendicular to the leading edge, which is at most 10% of a circumferential length of the pad.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Miller and set the length of the channel to any particular size relative to the overall circumferential length of the pad, including at most 10%, since regardless of the size of the channel in Miller the channel will still perform the same function of collecting fluid to increase the fluid pressure on the leading edge of the pad (see summary of invention in Miller) such a modification is merely a change in the size of the fluid channel in Miller.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. Tech Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  It is also noted that the disclosure of the instant application does not provide any criticality for any of the particular circumferential length requirements disclosed, thus it cannot be said from the disclosure that the length solves any particular problem or is for any particular purpose and changing the length of the channel would then be a matter of obvious design choice and the invention of Miller would still perform equally well and still provide the pressure increase regardless of the specific length of the channel.  Furthermore the size of the channel can also be considered an optimum or workable range/value and discovering an optimum size for the channel would involve only routine 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656